DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on June 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 8,409,288 and 8,668,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or render obvious a method of attaching an implant to a vessel featuring the steps of inserting an implantation device with a clamp foot and an anvil that includes tissue capture teeth through the wall of the a vessel into the lumen of the vessel, clamping a portion of the vessel between the clamp foot and the anvil such that the teeth capture a portion of the vessel wall on the luminal side without extending completely through the vessel wall; positioning an implant with a lumen and an access port on the side of the implant adjacent to an outer surface of the vessel wall; cutting the clamped portion of the vessel wall with a portion of a cutter tube positioned within the lumen of the implant where no portion of the cutter tube is positioned within the access port of the implant; removing the portion of the cut vessel wall through the lumen of the implant thereby providing an opening in the vessel; and securing the implant to the 
The search revealed the following relevant pieces of prior art:
Gifford, III et al (US Pat. No. 5,817,113) cited by applicant teaches a method of attaching an implant by clamping a portion of a vessel wall within a patient between a clamp foot and an anvil; positioning an implant comprising a lumen adjacent to the vessel wall; cutting the vessel wall and passing the cut portion through the implant to be removed. Gifford does not teach tissue capture teeth or that the cutter tube has a portion positioned within the lumen of the implant but no portion of the cutter tube is positioned within the access port of the implant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771